679 So.2d 846 (1996)
Saboor ABDULLAH, Appellant,
v.
STATE of Florida, Appellee.
No. 96-2102.
District Court of Appeal of Florida, Fifth District.
September 12, 1996.
*847 Saboor Abdullah, Orlando, pro se.
No Appearance for Appellee.
PER CURIAM.
We affirm the summary denial of Abudullah's motion filed pursuant to Florida Criminal Rule of Procedure 3.800(a). Claims relating to whether a plea has been voluntarily entered or effective assistance of counsel must be raised in a Florida Criminal Rule of Procedure 3.850 motion. See Maddox v. State, 673 So.2d 198 (Fla. 5th DCA 1996); Nowlin v. State, 639 So.2d 1050 (Fla. 1st DCA 1994).
AFFIRMED.
PETERSON, C.J., and W. SHARP and ANTOON, JJ., concur.